Citation Nr: 1410629	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  13-31 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for sinusitis, and if so, whether service connection should be granted.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1973 to July 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke Virginia which reopened the Veteran's previously denied claim for sinusitis and then denied service connection on the merits.

Although the RO has reopened the Veteran's claim for sinusitis, the Board is required to consider the issue of finality before it can consider the claim on its merits, and as such, the issue has been characterized as shown on the title page.  See 38 U.S.C.A. §§ 5108, 7104(b); Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

The Veteran's claim for service connection for headaches was granted in an August 2013 rating decision and thus, the issue is not before the Board.


FINDINGS OF FACT

1.  The May 2009 rating decision denying the Veteran's claim for service connection for sinusitis was not appealed and no new and material evidence was received within the appeal period.

2.  Evidence submitted since May 2009, including the Veteran's lay statements and those of his spouse is not duplicative or cumulative of evidence previously received and raises a reasonable possibility of substantiating the Veteran's claim.

3.  Resolving all reasonable doubt in the Veteran's favor, sinusitis had its onset in service.


CONCLUSIONS OF LAW

1.  The unappealed May 2009 rating decision that denied the Veteran's claim for service connection for sinusitis is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  The Veteran has submitted new and material evidence sufficient to reopen his claim for service connection for sinusitis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The Veteran's chronic sinusitis was incurred in service.  38 U.S.C.A. § 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material Evidence

The Veteran's initial claim for entitlement to service connection for sinusitis was denied in a May 2009 rating decision.  Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  The Veteran did not file a substantive appeal to the May 2009 rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the decision.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the May 2009 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 20.1105.  

A previously denied claim can be reopened if the claimant submits new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding reopening.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  Shade, supra.  Newly submitted evidence is presumed to be credible for the purpose of determining whether evidence is sufficiently new and material. See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The record indicates that RO initially denied service connection because it found no record of chronic sinusitis in service and no competent medical evidence showing that the Veteran's current sinusitis was proximately due to a particular in-service injury, disease or event.  Since the May 2009 decision, the Veteran has submitted statements from himself and his spouse relating to his recurrent sinus symptoms that the Veteran has had since service as well as the repeated treatment he received.  Further, the Veteran proffered a letter from the private practice where he had previously been treated reflecting that his records had been destroyed.  Finally the Veteran underwent a new VA examination which presents different findings regarding the Veteran's sinusitis.  As this evidence was not previously before agency decisionmakers, supports an unestablished fact necessary to substantiate the Veteran's claim and is neither duplicative nor cumulative of evidence previously received, the Board finds it to be new and material sufficient to warrant reopening the service connection claim for sinusitis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

II.  Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

The Veteran has been diagnosed with chronic sinusitis by VA examiners in April 2009 and May 2013.  Although the May 2013 examiner did not find objective evidence of sinusitis in service, STRs indicate that Veteran was diagnosed with chronic sinusitis in June 1974 and was treated for sinus related issues at least six times between June 1974 and separation in July 1976.  His separation examination noted a history of sinus congestion.  

The April 2009 VA examiner based her opinion, that the Veteran's current sinus condition was unrelated to service, on the fact that there were no records indicating treatment for sinusitis from the period between separation and February 2000, the next point in time at which there is objective evidence of a sinusitis diagnosis.  However, both the Veteran and his spouse have stated that the Veteran received treatment for sinusitis at a clinic in Danville, Virginia during that time.  Unfortunately, a February 2013 letter from the office manager at that clinic states that the Veteran's records have been destroyed. 

With regard to the Veteran's assertions that his sinus symptoms began during active duty and have continued following service, the Board finds that the Veteran is competent and credible to report the onset and recurrent or persistent nature of symptoms of his sinus symptoms.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also Layno v. Brown, 6 Vet. App. 465, 469-470 (1994) (finding lay testimony competent when it concerns features or symptoms of injury or illness).  The Veteran is also competent and credible to report on the circumstances under which he sought treatment and the diagnoses he received.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Although the Veteran's currently diagnosed sinusitis is not a chronic disease listed under 38 C.F.R. § 3.309(a), the Board nonetheless finds that the Veteran had chronic sinus symptoms in service and that those symptoms have more or less persisted since discharge from service.  Under 38 U.S.C.A. § 1154(a) and 38 C.F.R. § 3.303(a), this is a permissible finding, as it may be with any injury or disease a Veteran may assert is related to service.  See Buchanan v. Nicholson, 451 F.3d. 1331(Fed. Cir. 2006).  In this regard, the Veteran has continued to report sinus problems since service.  Based on the Veteran's competent and credible statements, his STRs, his diagnoses and treatment for sinus conditions over the course of the last 15 years, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's current sinus disability began during service and has continued since.  As such, service connection for sinusitis is warranted.  38 U.S.C.A. §§ 1154(a), 5107(b); 38 C.F.R. §§3.102, 3.303(a).


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for sinusitis. 

Service connection for sinusitis is granted. 




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


